COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-10-00309-CV


KENNETH P. GROSS AND                                                APPELLANTS
BETSY L. GROSS

                                        V.

WB TEXAS RESORT                                                        APPELLEE
COMMUNITIES, L.P.


                                     ----------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                            MEMORANDUM OPINION1
                                     ----------

      Twice we have abated this case on Appellants’ motions pending entry of a

final judgment or order from which they may appeal.           In our most recent

abatement order, we stated that if a supplemental clerk’s record containing a final

judgment was not filed by December 14, 2010, then we could dismiss this case

for want of jurisdiction.

      1
       See Tex. R. App. P. 47.4.
      On December 14, 2010, Appellants notified us that they were unable to

secure a final order or judgment from the trial court by that date and that

therefore they had no choice but to allow the appeal to be dismissed without

prejudice. Accordingly, this appeal is dismissed for want of jurisdiction. See Tex.

R. App. P. 42.3(a), 43.2(f).


                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: January 27, 2011




                                    2